Citation Nr: 1827473	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-27 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses.


(The issue of entitlement to special monthly compensation based on aid and attendance is addressed in a separate Board decision.  The issue of whether VA compensation and pension benefits were appropriately paid, to include the question of whether repayment of an overpayment of VA pension benefits was appropriately credited to the Veteran's account, is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968, and died in January 2009.  The appellant is the Veteran's surviving spouse, who is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C. § 5121A (2012).

38 U.S.C. § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits to process any pending claim if a veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C. § 5121A.  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C. 
§ 5121 (2012); 38 C.F.R. § 3.1000 (2017).  Generally an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a veteran should file a request for substitution with the Agency of Original Jurisdiction (AOJ) from which the claim originated.  See 38 C.F.R. § 3.1010(e) (2017) (the AOJ will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.

In January 2009, the appellant (the Veteran's surviving spouse) filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death and had been married to the Veteran over one year prior to his death.  See December 1993 marriage license.  While the AOJ has yet to make a specific factual determination as to the appellant's eligibility to substitute in the appeal, the AOJ has implicitly recognized the appellant as an eligible accrued benefits claimant by its merits-based adjudication of accrued benefits issue - an adjudication that would only be made were the accrued benefits claimant eligibility threshold question satisfied.  

The undisputed evidence of record shows that the appellant is an eligible accrued benefits claimant.  The undisputed evidence shows that the appellant was the Veteran's surviving spouse who was married to the Veteran for over one year prior to his death, so is eligible to substitute as the claimant for the purposes of completing the appeal.  As the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C. § 5121A, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant has been rendered moot, such that sending the case to the AOJ for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

This matter arose as part of the appellant's claim for accrued benefits based on her assertions that the Veteran's claim for unreimbursed medical expenses was pending before VA at the time of the Veteran's death.  The record reflects that the RO did not grant the Veteran's claim for unreimbursed medical expenses during his life. 

The appellant testified from Nashville, Tennessee, at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The appeal is REMANDED to the AOJ.


REMAND

The appellant contends that she is entitled to accrued benefits because the Veteran had a pending claim for unreimbursed medical expenses at the time of his death.  It is well established that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, there is evidence of record suggesting that the Veteran had a pending claim for unreimbursed medical expenses at the time of his death.  In January 2007 and February 2007, the Veteran filed multiple VA Forms 21-8416, Request for Information Concerning Unreimbursed Family Medical Expenses, for expenses incurred at the Harbin Clinic, and provided evidence of prescription drug expenses he incurred in connection with treatment of the service-connected disabilities from 2004 to 2006.  In a February 2007 VA Form 21-4138, the Veteran requested information on VA procedures to pay medical bills related to the service-connected disabilities directly to the Harbin Clinic.  In another February 2007 VA Form 
21-4138, the Veteran inquired if VA will reimburse him for prescription drugs he purchased. 

The evidence of record demonstrates that the Veteran had a pending claim for unreimbursed medical expenses at the time of his death.  The appellant timely filed an application for accrued benefits and also has been substituted in the Veteran's pending claim.  Additional development is needed before the Board can consider the merits of this claim. 

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The appellant has not been provided with reasonable notice with respect to the claim for unreimbursed medical expenses.  Accordingly, the appellant must be provided with a fair opportunity to present arguments and evidence in support of the claim for accrued benefits regarding unreimbursed medical expenses.  Additionally, the RO should attempt to obtain all relevant government records pertaining to this claim, including any relevant financial information in VA's possession that has not been associated with the record.  

As noted above, during his life, the Veteran submitted some evidence pertaining to his claim for unreimbursed medical expenses.  The RO should also attempt to obtain any evidence of unreimbursed medical expenses which, due to the ongoing nature of the health condition, could be expected to recur in succeeding years. 

Accordingly, the issue of payment or reimbursement of private medical expenses is REMANDED for the following actions:

1. Provide the appellant with a notice letter regarding the claim for payment or reimbursement for medical expenses.

2. Obtain any pertinent government records, if any, that are relevant to the claim for unreimbursed medical expenses.  Any negative search should be indicated in the record.

3. The AOJ should contact the appellant and request that she provide all the necessary information and necessary authorization, if applicable, pertaining to the claim for unreimbursed medical expenses. 

4. After completing the requested actions, and any additional notification and/or development deemed necessary, the RO should adjudicate the claim for unreimbursed medical expenses.  If the benefit sought on appeal remains denied, provide the appellant and representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




